Citation Nr: 0911211	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for chronic asthma.

3.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia and traumatic arthritis, prior to 
September 1, 2005, and a rating in excess of 30 percent on 
and after October 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Wife
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, denied service 
connection for asthma, denied reopening for the tinnitus 
claim, and continued a 10 percent rating for the right knee.  

During the pendency of the appeal, an increased evaluation 
from 10 percent to 100 percent was granted for a total knee 
arthroplasty by a January 2006 rating decision effective 
September 1, 2005, with a 30 percent rating effective October 
1, 2006.  The appellant continues to contest his rating.  
With respect to increased ratings, the United States Court of 
Appeals for Veterans Claims has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  The 100 percent rating from 
September 1, 2005, to September 30, 2006, is the maximum 
benefit for that period.  Only the 10 percent and 30 percent 
ratings remain on appeal.  See id.  

The RO denied the appellant's petition to reopen his claim 
for service connection for tinnitus in the October 2004 
rating decision.  Regardless of the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The appellant testified before the undersigned at an April 
2008 hearing at the RO.  A transcript has been associated 
with the file.  

Evidence has been received in April 2008 subsequent to the 
final consideration of the claim by the RO.  The appellant, 
through his representative, has waived RO consideration of 
that evidence.  Evidence in the form of VA treatment records 
was also associated with the file during the development of a 
separate service connection claim.  This evidence has not 
been the subject of a waiver.  As the Board will remand the 
right knee ratings and the tinnitus claim, there is no harm 
in proceeding on these claims.  As to the asthma claim, the 
new VA treatment records note a diagnosis of stable asthma.  
This is duplicative of private treatment records that were 
considered by the RO.  The Board finds that there is no harm 
in proceeding to consider the asthma claim on the merits, 
because the record is substantively identical to that 
considered by the RO.  38 C.F.R. § 20.1304.  The Board will 
proceed to consider the asthma claim.  

The issues of increased ratings for the right knee prior to 
September 1, 2005, and on and after October 1, 2006, and 
service connection for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in April 1994, of 
which the appellant was notified in May 1994, denied 
entitlement to service connection for tinnitus.

2.  Additional evidence received since the April 1994 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the appellant's claim for 
service connection for tinnitus.

3.  The appellant has a current diagnosis of asthma.

4.  There is no competent medical evidence relating the 
appellant's asthma to any event or injury in service or any 
applicable presumptive period thereafter, to include 
herbicide exposure.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision, denying service 
connection for tinnitus, is final.  38 U.S.C. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 20.200, 20.201 (2008).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for tinnitus; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The appellant's asthma was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. New and Material Evidence

The appellant was previously denied service connection for 
tinnitus in an April 1994 rating decision, of which the 
appellant was notified in May 1994.  The appellant had not 
filed a separate claim for the condition, but it had been 
noted during a March 1994 VA hearing loss evaluation.  
Service connection was denied for lack of a relationship to 
service and lack of acoustic trauma during service.  The 
appellant did not respond to the rating decision.  The April 
1994 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

While this claim was under consideration by the RO, the 
appellant submitted no additional evidence regarding 
tinnitus.  VA treatment records regarding his right knee 
replacement do not reference tinnitus.  The appellant's 
records from Sierra Vista Regional Health Center make 
reference to possible vertigo and labyrinthitis.  While these 
are ear disorders, they are distinct from tinnitus.  

The appellant testified before the undersigned he began 
experiencing tinnitus shortly after his separation from 
service.  He stated that he had noise exposure during service 
in the form of continuous gun fire while in Vietnam.  He 
noticed the tinnitus at the time, but it did not become a 
problem until a year after his marriage, approximately 1972.  
The appellant had not previously related any details of his 
tinnitus history or noise exposure.  

The appellant's testimony relates to the reasons for the 
prior final denial and is new to the record, raising the 
possibility of substantiating the claim.  The Board finds 
that the appellant's testimony is new and material evidence.  
The petition to reopen the claim for service connection is 
granted.  See 38 C.F.R. § 3.156(a), supra.  

The claim for service connection for tinnitus will be 
addressed in the Remand section below.

II. Service Connection

The appellant contends that he has asthma as a result of 
service as a result of herbicide spraying in Vietnam.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.  

The laws concerning entitlement to service connection are 
discussed above. In addition, if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008).  In this regard, it is noted that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  The appellant's DD 214 
indicates that he had six months of foreign service in 
Vietnam.  There is no evidence to show that he was not 
exposed.  The appellant is presumed to have been exposed to 
herbicides.  See id.  

The diseases alluded to above do not include asthma.  38 
C.F.R. § 3.309(e) (2008).  The Secretary of VA has determined 
that a presumption for service connection is not warranted 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era for a variety of conditions 
including non-malignant, acute or chronic respiratory 
disorders.  See 72 FR 32395-32407 (June 12, 2007).  

The appellant bears a diagnosis of asthma from Sierra Vista 
physicians and from VA doctors.  This condition does not 
appear on the list of presumptive conditions.  The appellant 
cannot benefit from the presumption. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's current diagnosis of asthma is well 
established.  The Board turns to the question of incurrence.  
There are two main theories that must be addressed, the first 
is inservice manifestation and the second is nexus to 
herbicide exposure.  

The appellant testified before the undersigned that he began 
having problems breathing while in Vietnam.  He reported that 
he went for treatment while in Vietnam a couple of times at 
least.  He also testified that he sought treatment 
immediately after service and was told he had asthma.  He 
further states that he lived in El Paso, Texas, immediately 
after service and went for medical treatment in Mexico and no 
records are available.  

The appellant's wife testified that they had begun dating in 
1969, while the appellant was still in the military.  They 
married in 1971 and she indicated that he had breathing 
problems for which he occasionally sought medical treatment 
since she has known him.  In particular, she testified that 
the appellant had shortness of breath following exercise, and 
would seek medical treatment on occasion.  

The appellant's service treatment records do not reflect 
complaints of shortness of breath or asthma.  The appellant 
was not noted to have a lung disorder at entry to service and 
he did not indicate one on his report of medical history.  
There are no complaints recorded in the appellant's inservice 
treatment records.  Finally, his April 1970 separation 
examination and report of medical history have no mention of 
a breathing or lung problem, with his lungs and chest found 
normal on examination.  The appellant expressly denied 
shortness of breath or breathing problems in his report of 
medical history.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The appellant's 
complaints of shortness of breath are unavoidably vague.  
Asthma is one of many disorders, diseases and disabilities of 
the respiratory system that may result in shortness of 
breath.  Unconnected to competent, contemporaneous medical 
evidence, the appellant's testimony raises a possibility that 
the condition existed at the time.  Any attempt to further 
develop this claim is unfortunately thwarted by the 
appellant's own statements on his report of medical history, 
which contradict his testimony.  

The appellant also testified that he had sought treatment 
shortly after service, receiving a diagnosis of asthma and 
treatment.  The appellant's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board also cannot accept the appellant's wife's testimony 
as competent evidence.  She linked the appellant's episodes 
of breathing problems to exertion, an ordinary and expected 
occurrence.  Her testimony regarding the onset of breathing 
problems is also contradicted by the appellant's separation 
report of medical history.  

The Board finds that the lay evidence in this case is 
contradicted by the contemporaneous statements of the 
appellant and is unavoidably vague, frustrating further 
development.  The Board finds that the preponderance of the 
evidence is against inservice manifestation of chronic 
asthma.  

Finally, the Board has also considered the possibility of 
nexus to herbicide exposure.  The appellant has asserted this 
connection without any medical evidence to support it.  The 
appellant is not competent to offer such evidence.  See 
Espiritu, supra.  There is no competent medical evidence to 
support this contention anywhere in the record.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied on presumptive and direct bases.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



III. Veterans Claims Assistance Act (VCAA)

New and material evidence specifically addressing the 
tinnitus claim has been submitted in the form of the 
appellant's testimony.  Therefore, the claim is reopened.  
See 38 C.F.R. § 3.156(a).  As such, the Board finds that any 
error related to the VCAA as to reopening is moot.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection for chronic asthma.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions, except for the degree of disability and 
effective date elements required under Dingess, supra.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  A March 2006 letter did provide such notice.  Although 
this letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, he 
responded in April 2006 that he had no additional evidence 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in June 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  Furthermore, as the Board has denied 
service connection, any error related to the degree of 
disability and effective date elements is moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant referenced post-service treatment in 
Mexico for asthma during his testimony before the 
undersigned, but also indicated that these records were 
unavailable.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
appellant's claim because there was no evidence, other than 
his own lay assertion, that " 'reflect[ed] that he suffered 
an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


ORDER

The appeal to reopen a claim of service connection for 
tinnitus is granted, to this extent only.

Entitlement to service connection for chronic asthma is 
denied.


REMAND

The Board must remand the appellant's tinnitus claim.  The 
appellant did not submit any relevant evidence to the RO 
while this claim was below, thus the RO did not reopen the 
claim and consider it on the merits.  Now that the Board has 
reopened, to proceed would deprive the appellant of initial 
RO consideration of the tinnitus claim.  The Board must 
remand to avoid prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that the appellant's last VA examination in 
connection with his right knee claim was in February 2006, 
prior to expiration of the total rating following his knee 
replacement.  As the appellant was last afforded an 
examination three years ago, he is entitled to a new VA 
examination to evaluate the current severity of his 
disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The Board finds that an additional evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through May 2008.  To correctly assess 
the appellant's current disability, all records of treatment 
from May 2008 to the present must be considered.  Therefore, 
those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment 
records for treatment concerning the right 
knee from May 2008 to the present from the 
Southern Arizona Health Care System.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his right knee 
replacement disability.  Sufficient 
evaluations should be scheduled to 
evaluate the appellant's right knee 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected right knee 
replacement with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.



3.  Then, the RO should readjudicate the 
tinnitus and knee claims on the merits.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


